DETAILED ACTION
1. Claims 1-14 are pending. Claims 1-14 are considered in this Office action.

Notice of Pre-AIA  or AIA  Status
2. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


3. Claims 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitations of claim 8 recite “…customer activity data at leach of the retail locations to identify groups of two or more locations which are used by common customers…” However, the specifications do not describe the term leach. Therefore, it is indefinite as to which term the claims are referring to as stated in the specifications. For purposes of further examination, Examiner assumes the term leach is to be interpreted as each throughout the rest of the claimed process. However, appropriate clarification is required.
Therefore, the claim 8 and associated dependent claims 9-11 are indefinite and are rejected under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4. Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

	Based upon consideration of all of the relevant criteria and analysis delineated in the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019, as modified/clarified in the October 2019 Patent Eligibility Guidance Update issued by the USPTO October 2019, and further inclusive of the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018, with respect to the claim(s) as a whole, claim(s) 1-14 are determined to be directed to an abstract idea. The rationale for this determination is explained below:

	Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might serve to impede, rather than promote, innovation. Still, inventions that integrate the building blocks of human ingenuity into something more by applying the abstract idea in a meaningful way are patent eligible.

	The 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) presents groupings of ineligible abstract ideas, namely: (1) Mathematical Concepts (e.g., mathematical relationships, mathematical formulas or equations, and mathematical calculations; (2) Mental Processes (e.g., concepts performed or performable in the human mind including observations, evaluations, judgements, or opinions); and (3) Certain Methods of Organizing Human Activity. With respect to the grouping of Certain Methods of Organizing Human Activity, the 2019 PEG recognizes three sub-categories within the group, namely: (1) fundamental economic principles or practices;
(2) commercial or legal interactions (e.g., agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); (3) managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and following rules or instructions).

The limitations and steps described is a method for assessment of the health of retail locations in a defined geographic area, by a process comprising: a. developing a greenfield benchmark score for ideally sited locations, b. developing a brownfield score of current locations, c. generating a mathematical comparison of the brownfield score to the greenfield score (Analyzing Information, evaluation and observation; a Mental Process and commercial interactions, a Certain Method of Organizing Human Activity by utilizing a Mathematical Concept/Relationship (a generated score)) which under their broadest reasonable interpretation, covers performance of the limitation in the mind with evaluation and observation and commercial interactions for the purposes and Organizing Human Activity and generating a score with mathematical concepts/relationships but for the recitation of generic computer components. That is nothing in the claim precludes the step from practically being performed or read into the mind for the purposes of Mental Process and Commercial Interactions with business relations and a Mathematical relationship/concept. For example, assessment of the health of a network of retail locations in a defined geographic area, by a process including the development of scores for a network of ideally sited locations encompasses what a manager of retail does to create a map of locations. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind for evaluation and observation but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Further, as described above, these processes recite limitations for Commercial Interactions with business relations, a “Method of Organizing Human Activity” as well as a “Mathematical Relationship/Concept” for generation of scores.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. For example, the claim recites no additional elements other than being associated with a computer and network of things. These elements are recited at a high- level of generality (i.e., as a generic processor performing a generic computer function storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible. Applicant’s Specification writes:
[0025] Turning now to the Drawings, wherein like numbers denote like parts throughout the several views, FIG. 1 illustrates an exemplary hardware and software environment for a processing apparatus 2 consistent with the invention. For the purposes of the invention, processing apparatus 2 (or "processor") may represent practically any type of computer, computer system or other programmable electronic device, including a client computer, a server computer, a personal computer, a portable computer, a handheld computer, an embedded controller, etc. Moreover, processor 2 may be implemented using one or more networked computers, e.g., in a cluster or other distributed computing system. Processor 2 may be capable of functioning as a client and/or server in a client-server environment. Moreover, processor 2 may be capable of functioning as a client and/or server in a peer-to-peer environment. Multiple processors 2 may be interfaced in a client-server environment and/or peer-to peer environment. Processor 2 will hereinafter also be referred to as a "computer," although it should be appreciated that the term "processor" may also include other suitable programmable electronic devices consistent with the invention.

Which shows that this is a generic system being utilized for this process with no additional elements or what would make this non-generic other than programmable electronic devices, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus this is application of an abstract idea on a generic computer, as per the Alice decision and not similar to Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. For these reasons, there is no inventive concept. The claim is not patent eligible.
	In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception
(e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.
Claims 2-14 also contain the identified abstract ideas, further limiting them, which are all part of the abstract ideas presented, with no additional elements to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above. 
Therefore, claims 1-14 are ineligible. 

Claim Rejections - 35 USC § 103
5. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US publication number 2014/0180826 to Boal (hereinafter referred to as “Boal”) in view of https://www.cmu.edu/steinbrenner/brownfields/epa-lca-project/final-questionnaire.pdf  to Lange (hereinafter referred to as “Lange”) in further view of Lypka, Roxanne. Greenfield growth area planning: how smart? A comparative study of a sample of western Canadian cities. MS thesis. 2009. to Lypka (hereinafter referred to as Lypka”).

(A) As per claim 1, Boal teaches a process comprising: 
a. developing a benchmark score for a network of ideally sited locations, (Boal: [developing a “universal” or benchmark score for 0366 for a network of “weighted more strongly” or ideal 0186 locations 0098])  
b. developing a score of current locations, (Boal: [developing a score for 0366 current 0071 locations 0098])
c. generating a mathematical comparison of the score to the score (Boal: [generating a “calculated” or mathematical 0237 comparison 0638 of the score 0366])
Although Boal teaches the monitoring of retail locations, Boal does not explicitly teach brownfield calculations which is taught in combination with Lange.
Lange teaches
Brownfield calculations (Lange: [brownfield calculations page 8])

It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the monitoring of retail locations of Boal with brownfield calculations of Lange as they are analogous art along with the current invention which solve problems related to the monitoring of locations, it is old and well-known to monitoring the locations, and the combination would lead to an increase in the organization of information of locations as taught in [page 11] of Lange.
Although Boal in view of Lange teaches the monitoring of retail locations with brownfield calculations, Boal in view of Lange does not explicitly teach greenfield calculations which is taught in combination with Lypka.
Greenfield calculations (Lypka: [greenfield calculations page 3])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the monitoring of retail locations with brownfields of Boal in view of Lange with greenfield calculations of Lypka as they are analogous art along with the current invention which solve problems related to the monitoring of locations, it is old and well-known to monitoring the locations, and the combination would lead to an increase in the organization of information of locations as taught in [page 4] of Lypka.

(B) As per claim 2, Boal teaches the comparison is expressed as a percentage ratio of the score as in claim 1. Boal also reaches a percentage and ratio (Boal: [a percentage 0397 and ratio 0535])
Although Boal teaches the monitoring of retail locations, Boal does not explicitly teach brownfield calculations which is taught in combination with Lange.
Lange teaches
Brownfield calculations (Lange: [brownfield calculations page 8])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the monitoring of retail locations of Boal with brownfield calculations of Lange as they are analogous art along with the current invention which solve problems related to the monitoring of locations, it is old and well-known to monitoring the locations, and the combination would lead to an increase in the organization of information of locations as taught in [page 11] of Lange.
Although Boal in view of Lange teaches the monitoring of retail locations with brownfield calculations, Boal in view of Lange does not explicitly teach greenfield calculations which is taught in combination with Lypka.
Greenfield calculations (Lypka: [greenfield calculations page 3])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the monitoring of retail locations with brownfields of Boal in view of Lange with greenfield calculations of Lypka as they are analogous art along with the current invention which solve problems related to the monitoring of locations, it is old and well-known to monitoring the locations, and the combination would lead to an increase in the organization of information of locations as taught in [page 4] of Lypka.

(C) As per claim 3, Boal teaches the score is formed by a process including: (Boal: [score is formed by a process 0366])
d. siting a retail location at the highest scoring location in an area, (Boal: [including siting the network of retail 0100 locations 0098 at the highest scoring 0174 location in an area 0074])
e. degrading scores of areas surrounding the retail location to reflect the presence of the retail location, (Boal: [“reducing” or degrading scores of 0554 at areas surrounding the 0398 retail 0100 location 0098])
and f. repeating steps (d) and (e) for a further location until a designated number of locations are chosen (Boal: [and repeating steps for 0653 for a further location 0093 until a designated number 0093 locations 0098])
Although Boal in view of Lange teaches the monitoring of retail locations, Boal in view of Lange does not explicitly teach greenfield calculations and rankings which are taught in combination with Lypka.
Lypka teaches
Greenfield calculations (Lypka: [greenfield calculations page 3])
The use of rankings (Lypka: [The use of rankings page 12])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the monitoring of retail locations of Boal in view of Lange with greenfield calculations and rankings of Lypka as they are analogous art along with the current invention which solve problems related to the monitoring of locations, it is old and well-known to monitoring the locations, and the combination would lead to an increase in the organization of information of locations as taught in [page 4] of Lypka.

(D) As per claim 4, Boal teaches a score is formed by a process including: (Boal: [score is formed by a process 0366])
d. identifying a highest scoring existing location and including its score as a location, - 20 – (Boal: [identifying the highest scoring 0174 location in an area 0074])
e. degrading scores of areas surrounding the location to reflect the presence of the location, (Boal: [“reducing” or degrading scores of 0554 at areas surrounding the 0398 retail 0100 location 0098])
f. identifying a next highest scoring existing location and including its score as a location, and (Boal: [identifying the next 0199 highest scoring 0174 location 0098 and including its score 0366 as a location 0098])
g. repeating steps (e) and (f) until all existing locations are included in the score (Boal: [repeating steps for 0653 until all 0085 locations are included 0098 in the score 0366]).
Although Boal teaches the monitoring of retail locations, Boal does not explicitly teach brownfield calculations and rankings which is taught in combination with Lange.
Lange teaches
Brownfield calculations (Lange: [brownfield calculations page 8])
The use of rankings (Lange: [The use of rankings page 15])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the monitoring of retail locations of Boal with brownfield calculations and rankings of Lange as they are analogous art along with the current invention which solve problems related to the monitoring of locations, it is old and well-known to monitoring the locations, and the combination would lead to an increase in the organization of information of locations as taught in [page 11] of Lange.

(E) As per claim 5, Boal teaches applied to evaluation of a prospective location, comprising evaluating an effect of a location by recalculating a score after addition of that location, and repeating this step for each of several potential locations as in claim 3. Boal also teaches a new record and opening  (Boal: [a new record 0232 and opening 0854]).
Although Boal teaches the monitoring of retail locations, Boal does not explicitly teach brownfield calculations which is taught in combination with Lange.
Lange teaches
Brownfield calculations (Lange: [brownfield calculations page 8])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the monitoring of retail locations of Boal with brownfield calculations of Lange as they are analogous art along with the current invention which solve problems related to the monitoring of locations, it is old and well-known to monitoring the locations, and the combination would lead to an increase in the organization of information of locations as taught in [page 11] of Lange.

(F) As per claim 6, Boal teaches applied to evaluation of the of an existing location, comprising evaluating an effect of a location by recalculating a score after that location, and repeating this step for each of several potential as in claim 3. Boal also teaches relocation (Boal: [“change” of “location” or relocation 0628]).
Although Boal teaches the monitoring of retail locations, Boal does not explicitly teach brownfield calculations which is taught in combination with Lange.
Lange teaches
Brownfield calculations (Lange: [brownfield calculations page 8])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the monitoring of retail locations of Boal with brownfield calculations of Lange as they are analogous art along with the current invention which solve problems related to the monitoring of locations, it is old and well-known to monitoring the locations, and the combination would lead to an increase in the organization of information of locations as taught in [page 11] of Lange.

(G) As per claim 7, Boal teaches evaluation of one or more existing locations, comprising recalculating a score after an existing location, and repeating this step for each of several potential locations as in claim 3. Boal also teaches closing (Boal: [closing 0577])
Although Boal teaches the monitoring of retail locations, Boal does not explicitly teach brownfield calculations which is taught in combination with Lange.
Lange teaches
Brownfield calculations (Lange: [brownfield calculations page 8])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the monitoring of retail locations of Boal with brownfield calculations of Lange as they are analogous art along with the current invention which solve problems related to the monitoring of locations, it is old and well-known to monitoring the locations, and the combination would lead to an increase in the organization of information of locations as taught in [page 11] of Lange.

(H) As per claim 8, Boal teaches applied to evaluating a plurality of retail locations to identify the network effect of one retail location, comprising as in claim 1: -21 – 
d. at each of the retail locations to identify groups of two or more locations which are used as in claim 1, 
e. evaluating the network effect of one location based upon the number as in claim 1.
Boal also teaches closing, gathering data from customers, common customers, customer groupings based on location, and closing (Boal: [closing 0577 gathering data from customers 0444 customer groupings based on location 0136 “same” or common customers and 0124 closing])

(I) As per claim 9, Boal teaches wherein indicates the existence of a location that is used by with multiple other locations, and in response at the location as in claim 1. Boal also teaches customer activity data, using a hub, common customers and expanding access to services (Boal: [customer activity data 0056, using a hub 0502, “same” or common customers 0124, and “increase” or expand 0204 access to services 0271])

(J) As per claim 10, Boal teaches wherein expanding access to services at a hub location comprises at the hub location as in claim 9. Boal also teaches changing hours of business (Boal: [changes in 0408 hours of the business 0732])

(K) As per claim 11, Boal teaches wherein indicates a group of two or more locations which have at one location of the group as in claim 1. Boal also teaches customer activity data, common customers, and closing access to services (Boal: [customer activity data 0056, “same” or common customers 0124, and closing 0577 access to services 0271])

(L) As per claim 12, Boal teaches applied to locations of potential retail, comprising assessing retail locations of one or more potential according to a scoring analysis of the existing retail locations and retail locations as in claim 1. Boal also teaches partners (Boal: [partners 0517]).
Although Boal teaches the monitoring of retail locations, Boal does not explicitly teach brownfield calculations which is taught in combination with Lange.
Lange teaches
Brownfield calculations (Lange: [brownfield calculations page 8])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the monitoring of retail locations of Boal with brownfield calculations of Lange as they are analogous art along with the current invention which solve problems related to the monitoring of locations, it is old and well-known to monitoring the locations, and the combination would lead to an increase in the organization of information of locations as taught in [page 11] of Lange.

(M) As per claim 13, Boal teaches applied to analysis of plural potential retail, further comprising comparing scores generated for each potential as in claim 3. Boal also teaches partners (Boal: [partners 0517]).
Although Boal teaches the monitoring of retail locations, Boal does not explicitly teach brownfield calculations which is taught in combination with Lange.
Lange teaches
Brownfield calculations (Lange: [brownfield calculations page 8])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the monitoring of retail locations of Boal with brownfield calculations of Lange as they are analogous art along with the current invention which solve problems related to the monitoring of locations, it is old and well-known to monitoring the locations, and the combination would lead to an increase in the organization of information of locations as taught in [page 11] of Lange.

(N) As per claim 14, Boal teaches applied to evaluating locations of potential entity, comprising assessing retail locations of a potentially entity- 22 - according to a scoring analysis of existing retail locations and retail locations as in claim 1. Boal also teaches merging (Boal: [merging 0352])
Although Boal teaches the monitoring of retail locations, Boal does not explicitly teach brownfield calculations which is taught in combination with Lange.
Lange teaches
Brownfield calculations (Lange: [brownfield calculations page 8])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the monitoring of retail locations of Boal with brownfield calculations of Lange as they are analogous art along with the current invention which solve problems related to the monitoring of locations, it is old and well-known to monitoring the locations, and the combination would lead to an increase in the organization of information of locations as taught in [page 11] of Lange.

Conclusion
7. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 11157954 B1
Forming and using master records based on consumer transaction data
Belanger; John Neumann et al.
US 20190043201 A1
ANALYTIC IMAGE FORMAT FOR VISUAL COMPUTING
Strong; Christina R. et al.
US 20190045207 A1
CONTEXT-AWARE IMAGE COMPRESSION
Chen; Yen-Kuang et al.
US 20180225593 A1
TRANSFORMING PROPERTY DATA INTO SUFFICIENTLY SIZED, RELATIVELY HOMOGENEOUS DATA SEGMENTS FOR CONFIGURING AUTOMATED MODELING SYSTEMS
Cozine; Carl Allan et al.
US 20140379205 A1
VEHICLE EFFICIENCY AND DEFECT RECOGNITION BASED ON GPS LOCATION
Muetzel; Ronald et al.
US 20130290420 A1
DETERMINING REPUTATIONS OF USERS BASED ON ENDORSEMENTS
Work; James Duncan et al.
US 20080214157 A1
Categorization of a Mobile User Profile Based on Browse Behavior
Ramer; Jorey et al.
US 7403942 B1
Method and system for processing data records
Bayliss; David
US 7243075 B1
Real-time process for defining, processing and delivering a highly customized contact list over a network
Shaffer; James D. et al.


8. Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY-MING WANG whose telephone number is (571)272-5273. The examiner can normally be reached M-F 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1831.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY-MING WANG/Examiner, Art Unit 3683                                                                                                                                                                                                        9/22/2022

/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683